Exhibit 10.2


FLATBUSH FEDERAL SAVINGS & LOAN
ASSOCIATION


AMENDED AND RESTATED
DIRECTOR RETIREMENT PLAN






Brooklyn, New York


Amendment and Restatement Effective
March 1, 2006









 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
 
DIRECTOR RETIREMENT PLAN
 
This Amended and Restated Director Retirement Plan (the “Plan”) amends and
restates the Flatbush Federal Savings & Loan of Brooklyn Directors Retirement
Plan, which was effective June 1, 1999 (the “Directors Retirement Plan”).  This
Plan formalizes the understanding by and between Flatbush Federal Savings & Loan
Association (the “Association”), a federally chartered stock savings
association, and its non-employee directors, hereinafter referred to as
“Director(s),” who shall be eligible to participate in this Plan by execution of
a Director Retirement Plan Joinder Agreement (“Joinder Agreement”) in a form
provided by the Association.  The Association has herein restated the Plan with
the intention that the Plan shall at all times satisfy Section 409A of the Code
(as defined herein) and the regulations thereunder.  The provisions of the Plan
shall be construed to effectuate such intentions.
 
W I T N E S S E T H :
 
WHEREAS, the Directors serve the Association as members of the Board of
Directors (“Board”); and
 
WHEREAS, the Association previously established the Directors Retirement Plan to
recognize the Directors who have provided long and faithful service to the
Association, to ensure the continued service on the Board by such Directors
until retirement age, and to recruit and retain highly qualified individuals as
Directors in the future; and
 
WHEREAS, the Association and the Directors intend this Plan to be considered an
unfunded arrangement, maintained primarily to provide supplemental retirement
income for such Directors; and
 
WHEREAS, Section 409A of the Code (as defined herein) requires that certain
types of deferred compensation arrangements comply with its terms or be subject
to current taxes and penalties; and
 
WHEREAS, Code Section 409A and the final regulations issued thereunder in April
of 2007 necessitate further changes to the Directors Retirement Plan; and
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Association hereby amends and restates the Director Retirement Plan
in order to comply with Code Section 409A.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Association and the Directors agree as follows:
 
SECTION I
 
DEFINITIONS
 
When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:
 
1.1
“Act” means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 
1.2
“Administrator” means the Association.

 
1.3
“Annual Fees” means the sum of fees paid to a Director for attendance at
regularly scheduled Board of Directors meetings for the calendar year in which a
Director’s Benefit Age occurs.

 
1.4
“Annual Retainer” means the annual retainer paid to a Director.

 
1.5
“Association” means Flatbush Federal Savings & Loan Association and any
successor thereto.

 
1.6
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary in the Director’s Joinder Agreement to whom the deceased Director’s
benefits are payable.  If no Beneficiary is so designated, then the Director’s
Spouse, if living, will be deemed the Beneficiary.  If the Director’s Spouse is
not living, then the Children of the Director will be deemed the Beneficiaries
and will take on a per stirpes basis.  If there are no living Children, then the
Estate will be deemed the Beneficiary.

 
1.7
“Benefit Age” shall mean the later of age 65 or the Director’s age on the date
the Director completes five (5) years of Service on the Board, provided,
however, that if a

 

 
2

--------------------------------------------------------------------------------

 

Director’s years of Service include years that the Director is an
employee-Director, the Director must first complete eighteen (18) months of
Service as a non-employee Director in order to attain his or her Benefit Age.
 
1.8
“Benefit Eligibility Date” shall be the date on which a Director is entitled to
receive a benefit under the Plan.  A Director’s “Benefit Eligibility Date” shall
occur on the 1st day of the calendar month coincident with or next  following
(i) the month in which the Director retires following attainment of his Benefit
Age; (ii) the month in which a Disability determination is made; (iii) the month
in which the Director dies; or (iv) the month in which the Director’s Service is
terminated (either voluntarily or involuntarily) following a Change in Control.

 
1.9
“Board” means the Board of Directors of the Association.

 
1.10
“Cause” means personal dishonesty, incompetence, willful misconduct, will
malfeasance, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), or final cease-and desist
order, material breach of any provision of the Plan, or gross negligence in
matters of material importance to the Association.

 
1.11
“Change in Control” shall mean (i) a change in ownership of the Association
under paragraph (a) below, or (ii) a change in effective control of the
Association under paragraph (b) below, or (iii) a change in the ownership of a
substantial portion of the assets of the Association under paragraph (c) below:

 
 
(a)
Change in the ownership of the Association.  A change in the ownership of the
Association shall occur on the date that any one person, or more than one person
acting as a group (as defined in Final Treasury Regulation Section
1.409A-3(i)(5)(v)(B) or subsequent guidance), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such corporation.

 

 
3

--------------------------------------------------------------------------------

 

 
(b)
Change in the effective control of the Association.  A change in the effective
control of the Association shall occur on the date that either (i) any one
person, or more than one person acting as a group (as defined in Final Treasury
Regulation Section 1.409A-3(i)(5)(vi)(D) or subsequent guidance), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation; or (ii) a majority of members of the corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
board of directors prior to the date of the appointment or election, provided
that this sub-section (ii) is inapplicable where a majority shareholder of the
Association is another corporation.

 
 
(c)
Change in the ownership of a substantial portion of the Association’s assets.  A
change in the ownership of a substantial portion of the Association’s assets
shall occur on the date that any one person, or more than one person acting as a
group (as defined in Final Treasury Regulation Section 1.409A-3(i)(5)(vii)(C) or
subsequent guidance), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of (i) all of the
assets of the Association, or (ii) the value of the assets being disposed of,
either of which is determined without regard to any liabilities associated with
such assets.

 
 
(d)
Notwithstanding anything herein to the contrary, a Change in Control shall not
be deemed to have occurred upon the conversion of Flatbush Federal Bancorp,
Inc.’s mutual holding company parent to stock form, or in connection with any
reorganization used to effect such a conversion.

 
 
(e)
Each of the sub-paragraphs (a) through (c) above shall be construed to be
consistent with the requirements of Final Treasury Regulation Section 1.409A

 

 
4

--------------------------------------------------------------------------------

 

3(i)(5) or subsequent guidance, except to the extent that such proposed
regulations are superseded by subsequent guidance.
 
1.12
“Children” means the Director’s children, or the issue of any deceased Children,
then living at the time payments are due the Children under this Plan.  The term
“Children” shall include both natural and adopted Children.

 
1.13
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

 
1.14
“Disability” means any case in which a Director: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees or
non-employee directors of the Association; or (iii) is determined to be disabled
by the Social Security Administration.

 
1.15
“Disability Benefit” means the monthly benefit payable to the Director following
a determination of the Director’s Disability, provided the Director has
completed five (5) years of Service at such time.  The Disability Benefit shall
be equal to the Retirement Benefit as set forth in Section 1.19, based on the
Director’s Annual Fee at the date of the Director’s cessation of Service due to
the Disability.

 
1.16
“Estate” means the estate of the Director.

 
1.17
“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed.  Payments shall be made in equal monthly
installments for a period of sixty (60) consecutive months commencing on the
Benefit Eligibility Date.

 
1.18
“Plan Year” shall mean the calendar year.

 

 
5

--------------------------------------------------------------------------------

 

1.19
“Retirement Benefit” means an annual amount payable to the Director who retires
from or otherwise terminates service with the Board (other than for Cause).  The
Retirement Benefit shall be equal to sixty percent (60%) of the Director’s
Annual Fees in the Director’s last year of Service on the Board plus sixty
percent (60%) of the Director’s Annual Retainer paid with respect to the
Director’s last year of Service on the Board.  Each monthly payment during the
Payout Period will equal one-twelfth (1/12) of the Retirement Benefit.

 
1.20
“Separation from Service” or “Separated from Service” shall mean, consistent
with Code Section 409A(2)(a)(i), the Director’s death, retirement, or
termination of service from the Board following a failure to be reappointed or
reelected to the Board.  For these purposes, a Director shall not be deemed to
have a Separation from Service until the Director no longer serves on the Board
of the Association, the Association’s holding company, or any member of a
controlled group of corporations with the Association or holding company within
the meaning of Treasury Regulation §1.409A-1(a)(3).

 
1.21
“Service” means all years of service as a Director of the Association and all
predecessor (or successor) entities of the Association.  Years of service as a
Director need not be continuous.

 
1.22
“Spouse” means the individual to whom the Director is legally married at the
time of the Director’s death.

 
1.23
“Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, and subject to Subsection
3.2.  The Survivor’s Benefit shall be equal to the Retirement Benefit payable to
the Director, based on the Director’s Annual Retainer Fee at the date of death.

 
SECTION II
 
ESTABLISHMENT OF RABBI TRUST
 
The Association may establish a rabbi trust into which the Association may
contribute assets which shall be held therein, subject to the claims of the
Association’s creditors in the event of the Association’s “Insolvency” as
defined in the agreement which establishes such rabbi trust,
 

 
6

--------------------------------------------------------------------------------

 

until the contributed assets are paid to the Directors and their Beneficiaries
in such manner and at such times as specified in this Plan.  It is the intention
of the Association to make contributions to the rabbi trust to provide the
Association with a source of funds to assist it in meeting the liabilities of
this Plan.  The rabbi trust and any assets held therein shall conform to the
terms of the rabbi trust agreement which may be established in conjunction with
this Plan.  To the extent the language in this Plan is modified by the language
in the rabbi trust agreement, the rabbi trust agreement shall supersede this
Plan.  Any contributions to the rabbi trust shall be made during each Plan Year
in accordance with the rabbi trust agreement.
 
SECTION III
 
BENEFITS
 
3.1
Retirement Benefit.  A Director who remains in the Service of the Board until
attainment of his Benefit Age shall be entitled to the Retirement Benefit.  Such
Retirement Benefit shall commence on the Benefit Eligibility Date, and shall be
payable in monthly installments throughout the Payout Period.  In the event a
Director dies after commencement of the Retirement Benefit payments but before
completion of all such payments due and owing hereunder, the Association shall
pay to the Director’s Beneficiary a continuation of the monthly installments for
the remainder of the Payout Period.

 
3.2
Death During Service on the Board. If the Director dies while in the Service of
the Association, the Director’s Beneficiary shall be entitled to the Survivor’s
Benefit, provided the Director has completed five (5) years of Service at the
time of death.  The Survivor’s Benefit shall commence on the Benefit Eligibility
Date and shall be payable in monthly installments throughout the Payout
Period.  The Survivor’s Benefit shall be equal to the full Retirement Benefit,
calculated as if the Director had survived and remained in the Service of the
Association until reaching his Benefit Age.

 
3.3
Separation from Service Related to a Change in Control.

 
 
(a)
If a Change in Control occurs at the Association, and thereafter the Director
Separates from Service with Board (either voluntarily or involuntarily), other
than

 

 
7

--------------------------------------------------------------------------------

 

due to termination for Cause,  the Director shall be entitled to his full
Retirement Benefit.  Such benefit shall commence on the Benefit Eligibility
Date, and shall be payable in monthly installments throughout the Payout
Period.  In the event that the Director dies at any time after commencement of
the payments, but prior to completion of all such payments due and owing
hereunder, the Association, or its successor, shall pay to the Director’s
Beneficiary a continuation of the monthly installments for the remainder of the
Payout Period.
 
 
(b)
If, after a Separation from Service, the Director dies prior to commencement of
the Retirement Benefit hereunder, the Director’s Beneficiary shall be entitled
to the Survivor’s Benefit which shall commence on the Benefit Eligibility
Date.  The Survivor’s Benefit shall be payable in monthly installments over the
Payout Period.

 
 
(c)
Notwithstanding anything to the contrary herein, the Director shall have the
right within thirty (30) days of becoming a Plan participant to elect in his
Joinder Agreement to receive the present value of his Retirement Benefit payable
upon a Separation from Service within two (2) years following a Change in
Control (determined using the applicable federal rate as set forth in Code
Section 1274(d)), to be paid in a single cash lump sum distribution on the
Director’s Benefit Eligibility Date.  If the Director has not made any election,
his or her benefit will be payable in monthly installments pursuant to the terms
of the Plan.

 
 
(d)
Notwithstanding anything in the Plan to the contrary, a Director who previously
filed an election form with the Association may elect to change his or her form
of payment to another permissible form of payment (e.g., from a lump sum to
installments, or vice versa) by filing with the Association a Transition Year
Election Form, attached hereto as Exhibit B, provided that such election is made
by December 31, 2008.

 
3.5
Termination for Cause.  If the Director is terminated for Cause, all benefits
under this Plan shall be forfeited and this Plan shall become null and void as
to the Director.

 

 
8

--------------------------------------------------------------------------------

 

3.6
Disability Benefit.

 
 
(a)
Notwithstanding any other provision hereof, a Director who has not attained his
Benefit Age shall be entitled to receive the Disability Benefit hereunder in any
case in which it is determined that the Director has incurred a Disability,
provided the Director has completed five (5) years of Service at such time.  If
the Director’s Service is terminated pursuant to this paragraph, the Director’s
Benefit Eligibility Date shall be the first day of the month following the month
in which the Disability determination is made.  The Disability Benefit shall be
payable in monthly installments over the Payout Period. In the event the
Director dies while receiving payments pursuant to this Subsection, but prior to
the completion of all payments due and owing hereunder, the Association shall
pay to the Director’s Beneficiary a continuation of the monthly installments for
the remainder of the Payout Period.

 
 
(b)
If the Director dies after it is determined that such Director has incurred a
Disability but before the commencement of such payments, the Director’s
Beneficiary shall be entitled to the Director’s Disability Benefit payable over
the Payout Period.  Such benefit shall be payable to the Beneficiary in monthly
installments over the Payout Period commencing on the Benefit Eligibility Date.

 
SECTION IV
 
BENEFICIARY DESIGNATION
 
The Director shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Joinder Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator in substantially the form attached as Exhibit A to the Joinder
Agreement, a written designation of primary and secondary Beneficiaries.  Any
Beneficiary designation made subsequent to execution of the Joinder Agreement
shall become effective only when receipt thereof is acknowledged in writing by
the Administrator.
 

 
9

--------------------------------------------------------------------------------

 

SECTION V
 
DIRECTOR’S RIGHT TO ASSETS
 
The rights of the Director, any Beneficiary, or any other person claiming
through the Director under this Plan, shall be solely those of an unsecured
general creditor of the Association.  The Director, the Beneficiary, or any
other person claiming through the Director, shall only have the right to receive
from the Association those payments so specified under this Plan.  The Director
agrees that he, his Beneficiary, or any other person claiming through him shall
have no rights or interests whatsoever in any asset of the Association,
including any insurance policies or contracts which the Association may possess
or obtain to informally fund this Plan.  Any asset used or acquired by the
Association in connection with the liabilities it has assumed under this Plan,
unless expressly provided herein, shall not be deemed to be held under any trust
for the benefit of the Director or his Beneficiaries, nor shall any asset be
considered security for the performance of the obligations of the
Association.  Any such asset shall be and remain, a general, unpledged, and
unrestricted asset of the Association.
 
SECTION VI
 
RESTRICTIONS UPON FUNDING
 
The Association shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Plan.  The Director,
his Beneficiaries or any successor in interest to him shall be and remain simply
a general unsecured creditor of the Association in the same manner as any other
creditor having a general claim for matured and unpaid compensation.  The
Association reserves the absolute right in its sole discretion to either
purchase assets to meet its obligations undertaken by this Plan or to refrain
from the same and to determine the extent, nature, and method of such asset
purchases.  Should the Association decide to purchase assets such as life
insurance, mutual funds, disability policies or annuities, the Association
reserves the absolute right, in its sole discretion, to terminate such assets at
any time, in whole or in part.  At no time shall the Director be deemed to have
any lien, right, title or interest in or to any specific investment or to any
assets of the Association.  If the Association elects to invest in a life
insurance, disability or annuity policy upon the life of the Director, then
 

 
10

--------------------------------------------------------------------------------

 

the Director shall assist the Association by freely submitting to a physical
examination and by supplying such additional information necessary to obtain
such insurance or annuities.
 
SECTION VII
 
ALIENABILITY AND ASSIGNMENT PROHIBITION
 
Neither the Director nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Director or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.  In the event the Director or any Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Association’s liabilities shall forthwith cease and terminate.
 
SECTION VIII
 
ACT PROVISIONS
 
8.1
Named Fiduciary and Administrator.  The Association, as Administrator, shall be
the “Named Fiduciary” of this Plan, as defined under the Act.  As Administrator,
the Association shall be responsible for the management, control and
administration of the Plan as established herein.  The Administrator may
delegate to others certain aspects of the management and operational
responsibilities of the Plan, including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

 
8.2
Claims Procedure and Arbitration.  In the event that benefits under this Plan
are not paid to the Director (or to his Beneficiary in the case of the
Director’s death), and such claimant feels that he or she is entitled to receive
such benefits, then a written claim must be made to the Administrator within
sixty (60) days from the date payments are refused.  The Association and its
Board of Directors shall review the written claim and, if the claim is denied,
in whole or in part, they shall provide in writing, within ninety (90) days of
receipt of such claim, their specific reasons for such denial, reference to the
provisions of this Plan or the Joinder Agreement upon which the denial is based,
and any additional

 

 
11

--------------------------------------------------------------------------------

 

material or information necessary to perfect the claim.  Such writing by the
Association and its Board shall further indicate the additional steps which must
be undertaken by claimants if an additional review of the claim denial is
desired.
 
If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial.  Claimants may review
this Plan, the Joinder Agreement or any documents relating thereto and submit
any issues and comments, in writing, they may feel appropriate.  In its sole
discretion, the Administrator shall then review the second claim and provide a
written decision within sixty (60) days of receipt of such claim.  This decision
shall state the specific reasons for the decision and shall include reference to
specific provisions of this Plan or the Joinder Agreement upon which the
decision is based.
 
If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Joinder Agreement or the meaning and effect of
the terms and conditions thereof, then claimants may submit the dispute to
mediation, administered by the American Arbitration Association (“AAA”) (or a
mediator selected by the parties) in accordance with the AAA’s Commercial
Mediation Rules.  If mediation is not successful in resolving the dispute, it
shall be settled by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.
 
SECTION IX
 
MISCELLANEOUS
 
9.1
No Effect on Director’s Rights.  Nothing contained herein will confer upon the
Director the right to be retained in the Service of the Association nor limit
the right of the Association to deal with the Director without regard to the
existence of the Plan.

 
9.2
State Law.  The Plan is established under, and will be construed according to,
the laws of the State of New York, to the extent such laws are not preempted by
the Act and valid regulations published thereunder.

 

 
12

--------------------------------------------------------------------------------

 

9.3
Construction and Severability.  This Plan is adopted following the enactment of
Code Section 409A and is intended to be construed consistent with the
requirements of that Section, the Treasury regulations and other guidance issued
thereunder.  If any provision of the Plan shall be determined to be inconsistent
therewith for any reason, then the Plan shall be construed, to the maximum
extent possible, to give effect to such provision in a manner that is consistent
with Code Section 409A, and if such construction is not possible, as if such
provision had never been included.  In the event that any of the provisions of
this Plan or portion thereof are held to be inoperative or invalid by any court
of competent jurisdiction, then: (1) insofar as is reasonable, effect will be
given to the intent manifested in the provisions held to be invalid or
inoperative, and (2) the invalidity and enforceability of the remaining
provisions will not be affected thereby.  If required by Code Section 409A, a
Director’s termination of Service on the Board shall be deemed to be defined in
accordance with the definition of Separation from Service set forth thereunder.

 
9.4
Incapacity of Recipient.  In the event the Director is declared incompetent and
a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Director is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 
9.5
Unclaimed Benefit.  The Director shall keep the Association informed of his
current address and the current address of his Beneficiaries.  The Association
shall not be obligated to search for the whereabouts of any person.  If the
location of the Director is not made known to the Association as of the date
upon which any payment of any benefits may first be made, the Association shall
delay payment of the Director’s benefit payment(s) until the location of the
Director is made known to the Association; however, the Association shall only
be obligated to hold such benefit payment(s) for the Director until the
expiration of thirty-six (36) months.  Upon expiration of the thirty-six (36)
month period, the Association may discharge its obligation by payment to the
Director’s Beneficiary.  If the location of the Director’s Beneficiary is not
made known to the Association by the end of an additional two (2) month period
following expiration of the thirty-six (36) month period, the Association may
discharge its obligation by payment to

 

 
13

--------------------------------------------------------------------------------

 

the Director’s Estate.  If there is no Estate in existence at such time or if
such fact cannot be determined by the Association, the Director and his
Beneficiary(ies) shall thereupon forfeit any rights to the balance, if any, of
any benefits provided for such Director and/or Beneficiary under this Plan.
 
9.6
Limitations on Liability.  Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Association, or as
a member of the Board shall be personally liable to the Director or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.

 
9.7
Gender.  Whenever in this Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 
9.8
Effect on Other Corporate Benefit Plans.  Nothing contained in this Plan shall
affect the right of the Director to participate in or be covered by any other
corporate benefit available to Directors of the Association constituting a part
of the Association’s existing or future compensation structure.

 
9.9
Inurement.  This Plan shall be binding upon and shall inure to the benefit of
the Association, its successors and assigns, and the Director, his successors,
heirs, executors, administrators, and Beneficiaries.

 
9.10
Headings.  Headings and sub-headings in this Plan are inserted for reference and
convenience only and shall not be deemed a part of this Plan.

 
9.11
ERISA and Code Disclaimer.  It is intended that the Plan be neither an “employee
welfare benefit plan” nor an “employee pension benefit plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  Further,
it is intended that the Plan will not cause the interest of a Director under the
Plan to be includable in the gross income of such Director prior to the actual
receipt of a payment under the Plan for purposes of the Code.

 

 
14

--------------------------------------------------------------------------------

 

9.12
Payment of Code Section 409A Taxes.  This Plan shall permit the acceleration of
the time or schedule of a payment to pay any taxes that may become due at any
time that the arrangement fails to meet the requirements of Code Section 409A
and the regulations and other guidance promulgated thereunder.  Such payments
shall not exceed the amount required to be included in income as the result of
the failure to comply with the requirements of Code Section 409A.

 
9.13
Acceleration of Payments.  Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Association, in accordance with the provisions of
Treasury Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by
the United States Treasury Department.  Accordingly, payments may be
accelerated, in accordance with requirements and conditions of the Treasury
Regulations (or subsequent guidance) in the following circumstances: (i) as a
result of certain domestic relations orders; (ii) in compliance with ethics
agreements with the Federal government; (iii) in compliance with ethics laws or
conflicts of interest laws; (iv) in limited cash-outs (but not in excess of the
limit under Code Section 402(g)(1)(B)); (v) in the case of certain distributions
to avoid a non-allocation year under Code Section 409(p); (vi) to apply certain
offsets in satisfaction of a debt of the Director to the Association; (vii) in
satisfaction of certain bona fide disputes between the Director and the
Association; or (viii) for any other purpose set forth in the Treasury
Regulations and subsequent guidance.

 
SECTION X
 
AMENDMENT/REVOCATION
 
10.1
Amendment.  The Association reserves the right to amend this Plan at any
time.  However, to the extent any such amendment would adversely impact the
accrued benefits of any Director, the amendment shall require the written
consent of such Director.



10.2
Termination.  No amendment or termination of the Plan shall directly or
indirectly reduce the accrued portion of any account held hereunder as of the
effective date of such amendment or termination (all benefits accrued under this
Plan shall be fully vested and


 
15

--------------------------------------------------------------------------------

 

accrued at all times).  A termination of the Plan will not be a distributable
event, except in three circumstances set forth below in this paragraph.  Under
no circumstances may the Plan permit the acceleration of the time or form of any
payment under the Plan prior to the payment events specified herein, except as
provided in this Section 10.2(b).  The Association may, in its discretion, elect
to terminate the Plan in any of the following three circumstances and accelerate
the payment of the entire unpaid balance of the Director’s accrued benefits as
if the Director had Separated from Service as of the date of the Plan
termination and in accordance with Section 409A of the Code: (i) the Plan is
irrevocably terminated within the 30 days preceding a Change in Control and (1)
all arrangements sponsored by the Association that would be aggregated with the
Plan under Treasury Regulation §1.409A-1(c)(2) are terminated, and (2) the
Director and all participants under the other aggregated arrangements receive
all of their benefits under the terminated arrangements within 12 months of the
date the Association irrevocably takes all necessary action to terminate the
Plan and the other aggregated arrangements; (ii) the Plan is irrevocably
terminated at a time that is not proximate to a downturn in the financial health
of the Association and (1) all arrangements sponsored by the Association that
would be aggregated with the Plan under Treasury Regulation 1.409A-1(c) if the
Director participated in such arrangements are terminated, (2) no payments are
made within 12 months of the date the Association takes all necessary action to
irrevocably terminate the arrangements, other than payments that would be
payable under the terms of the arrangements if the termination had not occurred,
(3) all payments are made within 24 months of the date the Association takes all
necessary action to irrevocably terminate the arrangements, and (4) the
Association does not adopt a new arrangement that would be aggregated with the
Plan under Treasury Regulation 1.409A-1(c) if a Director participated in both
arrangements, at any time within three years following the date the Association
takes all necessary action to irrevocably terminate the Plan; or (iii) the Plan
is terminated within 12 months of a corporate dissolution taxed under Section
331 of the Code, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(1)(A), provided that the amounts deferred by a Director under the
Plan are included in the Director’s gross income in the later of (1) the
calendar year in which the termination of

 
16

--------------------------------------------------------------------------------

 

the Plan occurs, or (2) the first calendar year in which the payment is
administratively practicable.


SECTION XI
EXECUTION


11.1
This Plan sets forth the entire understanding of the parties hereto with respect
to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.

 
11.2
This Plan shall be executed in triplicate, each copy of which, when so executed
and delivered, shall be an original, but all three copies shall together
constitute one and the same instrument.

 
[Remainder of Page Intentionally Left Blank]
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Association has caused this Plan to be executed on the
day and date first above written.


ATTEST:
 
FLATBUSH FEDERAL SAVINGS & LOAN
   
ASSOCIATION
               
/s/ Donna Buencamino
 
By:
 /s/ Jesus R. Adia
   
Its:
President






 
18

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED DIRECTOR RETIREMENT PLAN
JOINDER AGREEMENT


I, ________________, and Flatbush Federal Savings & Loan Association hereby
agree that I shall participate in the Amended and Restated Director Retirement
Plan (“Plan”), which amended and restated Plan is effective as of March 1, 2006,
by Flatbush Federal Savings & Loan Association, as such Plan may now exist or
hereafter be modified; and do further agree to the terms and conditions
thereof.  I understand that my receipt (or my Beneficiary’s receipt) of the
Retirement Benefit (or Survivor’s Benefit) shall be subject to all provisions of
the Plan.
 
In the event of my termination of service within two (2) years following a
Change in Control, I elect to receive my Retirement Benefit in the form of:
 
_____  60 monthly payments
 
_____  a lump sum payment that is the present value of 60 monthly payments.
 
I hereby designate the following individuals as my “Beneficiary” and I am aware
that I can subsequently change such designation by submitting to the
Administrator, at any subsequent time, and in substantially the form attached
hereto as Exhibit A, a written designation of the primary and secondary
Beneficiaries to whom payment under the Plan shall be made in the event of my
death prior to complete distribution of the benefits due and payable under the
Plan.  I understand that any Beneficiary designation made subsequent to
execution of the Joinder Agreement shall become effective only when receipt
thereof is acknowledged in writing by the Administrator.
 
PRIMARY BENEFICIARY:
Name:____________________________________  % of Benefit:_______________________
Name:____________________________________  % of Benefit:_______________________
Name:____________________________________  % of Benefit:_______________________


SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the Director):
Name:____________________________________  % of Benefit:_______________________
Name:____________________________________  % of Benefit:_______________________
Name:____________________________________  % of Benefit:_______________________


I further understand that I am entitled to review or obtain a copy of the Plan,
at any time, and may do so by contacting the Association.
 
This Joinder Agreement shall become effective upon execution (below) by both the
Director and a duly authorized officer of the Association.


Dated this ____ day of _________, 20_____.



     
Director
 
Association’s Duly Authorized Officer




 

--------------------------------------------------------------------------------

 







EXHIBIT B
FLATBUSH FEDERAL SAVINGS & LOAN ASSOCIATION


AMENDED AND RESTATED DIRECTOR RETIREMENT PLAN


TRANSITION YEAR ELECTION FORM
 


Instructions:  If you are a participant in the Flatbush Federal Savings & Loan
Association Amended and Restated Director Retirement Plan (the “Plan”), and you
previously elected the form of payment of your benefit (e.g., lump sum, monthly
installments) upon the occurrence your Separation from Service following a
Change in Control, you have a limited period of time to use this Transition Year
Election Form to elect to change your previous distribution option.  For
example, if you previously elected to receive your Plan benefits in monthly
installments upon your Separation from Service with the Association following a
Change in Control, you may use this Transition Year Election Form to change your
form of benefit to a lump sum distribution.


Due to IRS rules, individuals who participate in the Plan during 2008 must
complete this form no later than December 31, 2008.  You may not use this form
to change your distribution elections with respect to payments that are
scheduled to be made to you in 2008,, or otherwise to cause payments to be made
to you in 2008.


Print Name:                                


I am a participant in the Flatbush Federal Savings & Loan Association Amended
and Restated Director Retirement Plan.  The Plan provides that benefits will be
paid upon my Separation from Service (as defined in the Plan) within two years
following a Change in Control.  I previously filed an election with the
Association to receive my benefits in one form of payment, and I now wish to
change my distribution options by completing this Transition Year Election
Form.  I understand that I may not make an election to cause payments to be made
in 2008, or to change the form of payment of benefits that are scheduled to
begin in 2008.


Note:                      If you do not wish to change your form of payment
under a previously filed Initial Deferral Election Form with Distribution
Options (or other similar election form), then you do not need to complete this
Transition Year Election Form.


In the event of a Change in Control and my Separation from Service in connection
with or following the Change in Control, I elect to receive my Retirement
Benefit in the form of:


_______       60 monthly payments


_______        a lump sum payment that is the present value of 60 monthly
payments.




Dated this ____ day of _________, 20_____.







     
Director
 
Association’s Duly Authorized Officer





